Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Darryl Camp, M.D., and Darryl Camp, M.D., PA,
(NPI # 1366464745 and 1801127535),
Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket Nos. C-10-1005 and C-10-1006
Decision No. CR2342

Date: March 21, 2011

DECISION

Darryl Camp, M.D., a physician, appeals the determination of Trailblazer Health
Enterprises, LLC (Trailblazer), the Medicare contractor, granting his applications for
enrollment as an individual supplier and for his practice, “Darryl Camp, M.D., PA.”
Trailblazer granted enrollment effective March 23, 2010 and authorized billing for
services beginning February 23, 2010.' Petitioner contends that it submitted all
appropriate enrollment forms on February 9, 2010 to create the group, “Darryl Camp

' The parties use the term “effective date” to refer to the date on which Petitioner could
bill for Medicare services. See, e.g., CMS Ex. 5 (Trailblazer letter dated June 24, 2010
assigning “Effective Date” of February 23, 2010). Under the regulations, the effective
date would ordinarily be the date Trailblazer received Petitioner’s application that it
subsequently approved and therefore the same as the date of Petitioner’s enrollment in
Medicare. CMS and Trailblazer are authorized, however, to permit Petitioner to
“retrospectively bill” for services for up to 30 days prior to that effective date, as they did
here. 42 C.F.R. § 424.521(a). For clarity, I use “effective date” in this decision to refer
to the effective date of Petitioner’s enrollment in Medicare and not the date on which
retrospective billing begins.
M.D., PA,” but that Trailblazer returned those forms and told Petitioner that it submitted
the wrong application.

I decide this case on the written record and find that, based on the particular
circumstances presented here, Petitioner is entitled to an effective date of enrollment in
the Medicare program of February 10, 2010, and entitled to retrospectively bill for
services rendered as of January 11, 2010.

I. Background

This case arises from the efforts of Petitioner to enroll in Medicare.

The following facts are undisputed. Dr. Darryl Camp is a physician. He enrolled in
Medicare through the Internet-based Provider Enrollment, Chain, and Ownership System
(PECOS) for physicians. CMS does not dispute this assertion.” Dr. Camp wanted to
enroll his practice, “Darryl Camp M.D., PA” in Medicare. Therefore, on February 9,
2010, he submitted forms CMS 855B, CMS 588, CMS 460, and CMS 855R for that
purpose. Trailblazer received this application packet on February 10, 2010.° Another
CMS 855] form was not submitted for his individual application because it was verified
that he was enrolled as an individual physician in Medicare through PECOS.

By letter dated March 17, 2010, Trailblazer informed Petitioner that “[a]n application(s)
CMS 855 I and R for Medicare enrollment was received on 2/10/2010” and that “the
enrollment application(s) and supporting documentation are being returned.” Trailblazer
stated that, during the prescreening, missing or incomplete data was identified, which was
marked on the attached list. The letter on the one hand indicates the Petitioner need only
submit the missing or incomplete data identified by completing the section of the CMS
855 application where changes are being reported and are required to be submitted. The
next paragraph states that, in addition to the completed CMS 855 application, the
applicant must include a new signed and dated certification page and a CMS Form 588.
The letter states that the verification and validation process will begin when a completed
enrollment application with the required supporting documentation is received. The
checklist attached stated that the reason for the immediate return of Petitioner’s
application was that, pursuant to Chapter 10, Section 3.2 of the CMS Medicare Program

* Neither Trailblazer nor CMS addressed the fact that Dr. Camp had submitted the 8551
application for himself as an individual on PECOS at the time of or prior to the
submission for his practice on February 10, 2010.

> CMS uses form 855B as a Medicare enrollment application for group practices. Form
855R is the Medicare enrollment application for the reassignment of Medicare benefits.
The form CMS 855] is the individual Medicare enrollment application for physicians and
non-physician practitioners and physician and non-physician practitioner organizations.
Integrity Manual (PIM), “the applicant submitted the wrong application. An 855] should
be submitted instead of a 855B” and the “CMS 855R is not needed for the transaction in
question since the 855B is returned.” CMS Ex.3.

Upon receipt of the returned documents on March 22, 2010, Petitioner’s credentialing
contact consulted Trailblazer. Trailblazer informed her that the CMS 855B form is for
group practices with more than one owner and that only a CMS 8551, CMS 588, and
CMS 460 are required for sole proprietors regardless of plans to expand the group at a
later date. On the very next day, Petitioner submitted to Trailblazer forms CMS 8551,
CMS 588, and CMS 460 to correct the original submission. In its cover letter, Petitioner
requested that its corrected submission receive the effective date its original CMS 855B
application would have received, i.e., February 10, 2010. Petitioner further stated that it
had initially submitted the CMS Form 855B because the form plainly states:

Who should submit this application

Complete and submit this application if you are an organization/group that plans
to bill Medicare and you are:

A medical practice or clinic that will bill for Medicare Part B services (e.g. group
practices, clinics, independent laboratories, portable e-ray suppliers.)

CMS Ex. | at 2.

Petitioner explained that it only learned upon the return of its initial application that CMS
had recently changed its policy. Petitioner argued that Dr. Camp should not be penalized
for a change that is not apparent from the face of the forms.

On June 24, 2010, Trailblazer informed Petitioner that it approved its Medicare
enrollment applications for both the group “Darryl Camp M.D., PA” and for Dr. Camp,
individually, with an “effective date of February 23, 2010.”

On July 15, 2010, Petitioner submitted to Trailblazer a request for reconsideration of the
enrollment effective date. Petitioner requested an effective date of February 10, 2010
because on that date it filed an appropriate application for enrollment of a group practice.
Petitioner further contended that its February 10 submission was an approvable
application.

On September 9, 2010, Trailblazer answered Petitioner’s reconsideration request. CMS
Ex. 7. It stated that it reviewed Petitioner’s request, the specific facts associated with
enrollment application, and the effective date it established. Trailblazer determined it
“was not able to make a change to the effective date of filing” and, therefore, returned
Petitioner’s reconsideration request. Trailblazer stated two reasons for its determination.
First, the applicable regulations at 42 C.F.R. §§ 424.520 and 424.521 establish an
effective billing date for physicians and limit retrospective billing for physicians and
physician organizations to 30 days prior to the date Trailblazer received the Medicare
enrollment application. Second, 42 C.F.R. § 405.874 does not afford a physician with the
right to appeal the effective date made by a Medicare contractor. The letter does not state
any further appeal rights.*

By letter dated September 20, 2010, Petitioner timely requested a hearing regarding the
assigned Medicare effective date and asked that I change the effective date for billing to
January 10, 2010, approximately one month and a half earlier, to reflect that Petitioner
submitted its application on February 10, 2010.° By Order dated October 12, 2010, I
acknowledged the receipt and docketing of Petitioner’s hearing request and set out
procedures for developing the record.° In response to my order, CMS filed its exchange
of evidence, CMS Exhibits (Exs.) 1 through 7 and moved for summary disposition,
claiming, as a matter of undisputed fact and law, that CMS is entitled to summary
disposition on the ground that CMS properly determined the effective date of Petitioner’s
enrollment in Medicare. Petitioner timely submitted its response and argued that it
submitted on February 10, 2010, appropriate forms (CMS 855B, CMS 588, CMS 460 and
CMS 855R) for enrollment to create the group, “Darryl Camp M.D., PA,” as well as to
reassign the benefits of the individual physician, Darryl Camp, MD, to the group.

II. Applicable Law

The Social Security Act (Act) authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers and
suppliers. Act §§ 1102, 1866(j) [42 U.S.C. §§ 1302, 1395cc(j)]. Under the Secretary’s
regulations, a provider or supplier that seeks billing privileges under Medicare must
“submit enrollment information on the applicable enrollment application. Once the

4+ As I discuss below, the determination of a supplier or provider’s effective date of
enrollment in Medicare is actually an initial determination subject to appeal rights under
42 C.F.R. Part 498. Victor Alvarez, M.D., DAB No. 2325 (2010).

* Although Petitioner requests a retrospective billing date of January 10, 2010, under the
regulations Petitioner is only allowed to bill for services up to 30 days prior to the
enrollment effective date which in this case would be January 11, 2010.

° My office docketed the hearing request for Dr. Darryl Camp as Docket No. C-10-1006
and the hearing request for the practice entity, “Darryl Camp M.D., PA,” as Docket No.
10-1005. Because the individual physician and the physician organization here are
inextricably linked both as to the facts and legal issues, these two cases were consolidated
without objection from the parties, and I issue this decision for both hearing requests.
provider or supplier successfully completes the enrollment process . .. CMS enrolls the
provider or supplier into the Medicare program.” 42 C.F.R. § 424.510(a).

A “provider or supplier must submit a complete enrollment application and supporting
documentation to the designated Medicare fee-for-service contractor,” and that the
application include “complete . . . responses to all information requested within each
section as applicable to the provider or supplier type.” 42 C.F.R. § 424.510(d)(1)-(2).

The effective date of enrollment for physicians and physician groups is set as follows:

The effective date for billing privileges for physicians . . . and physician

. .. organizations is the later of the date of filing of a Medicare enrollment
application that was subsequently approved by a Medicare contractor or the
date an enrolled physician . . . first began furnishing services at a new
practice location.

42 C.F.R. § 424.520(d). In addition, CMS permits limited retrospective billing as
follows:

Physicians . . . and physician . . . organizations may retrospectively bill for
services when a physician or. . . a physician . . . organization have met all
program requirements, including State licensure requirements, and services
were provided at the enrolled practice location for up to—

(1) 30 days prior to their effective date if circumstances precluded
enrollment in advance of providing services to Medicare beneficiaries, or
(2) 90 days [in certain emergencies.]

42 CFR. § 424.521 (a).

A prospective supplier “that is denied enrollment in the Medicare program . . . may
appeal CMS’ decision” in accordance with 42 C.F.R. Part 498. 42 C.F.R. § 424.545(a).
An appeal must be requested “in writing within 60 days from receipt of the notice of the
initial, reconsidered or revised determination unless that period is extended” by the judge
for “good cause shown” and receipt is presumed to be 5 days after the date on the notice
absent a contrary showing. 42 C.F.R. § 498.40(a)(2).

The Departmental Appeals Board (Board) addressed CMS’s argument about effective
date appeals in Victor Alvarez, M.D., DAB No. 2325 (2010). In Alvarez, the Board
concluded that “‘a determination of a supplier’s effective date of enrollment in Medicare
is an initial determination subject to appeal rights under 42 C.F.R. Part 498.” Alvarez,
DAB No. 2325, at 1. The Board explained that this determination is consistent with the
historical interpretation of hearing rights under section 1866(h)(1)(A) and as discussed in
the rulemaking process. Further, “while section 498.3(b)(15) originally applied primarily
to suppliers subject to survey and certification, the term ‘supplier’ as used in 42 C.F.R.
Part 498 was amended to cover all Medicare suppliers, including physicians.” Jd. at 3.

Several other Civil Remedies Division decisions also came to the same conclusion. See,
e.g., Michael Majette, D.C., DAB CR2142 (2010); Eugene Rubach, M.D., DAB CR2125
(2010); Mobile Vision, Inc., DAB CR2124 (2010). In those decisions, the Judge
concluded that the wording of section 498.3(b)(15) appears straightforward in providing
that the “effective date of a Medicare provider agreement or supplier approval” is an
appealable initial determination and includes no qualifying or limiting language. A
legislative rule generally binds the agency that issues it, and the agency is legally bound
to follow its own regulations as long as they are in force. Cal. Dep’t of Soc. Servs., DAB
No. 1959 (2005); Hermina Traeye Mem’! Nursing Home, DAB No. 1810 (2002) (citing
Kenneth Culp Davis and Richard J. Pierce, Jr., ADMINISTRATIVE LAW TREATISE § 6.5
(3rd ed. 1994)), aff'd Sea Island Comprehensive Healthcare Corp. v. U.S. Dep’t of
Health & Human Servs., 79 F. App’x 563 (4th Cir. 2003); 2 AM. JUR. 2d
ADMINISTRATIVE LAW § 236 (2010), available at WL AM. JUR. ADMINLAW § 236.

Absent further rulemaking, I am bound to follow the plain meaning of the regulation and,
as the Board affirmed, permit an appeal by any provider or supplier dissatisfied with a
determination as to the effective date of its provider agreement or supplier approval.

III. Issue

The issue before me is whether Petitioner is entitled to a February 10, 2010 enrollment
effective date.

IV. Findings of Fact and Conclusion of Law

My findings and conclusion are in the italicized and bolded headings supported by the
subsequent discussions below.

1. Petitioner is entitled to review.

Trailblazer’s September 9, 2010 letter erroneously informed Petitioner that it had no right
to appeal the effective date. CMS never addresses this error or the inaccuracies in
Trailblazer’s notice letters to Petitioner. CMS seems to concede, as it must, that
Petitioner is entitled to review. CMS then moves for summary disposition. While I agree
with CMS that this case does not warrant an in-person hearing (nor does Petitioner
contend that an in-person hearing is necessary), I disagree that CMS is entitled to
judgment as a matter of law. See Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300,
at 3 (2010) (“Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to judgment as a
matter of law.”). I find that the parties are disputing a material fact regarding the date

CMS received an enrollment application that it could subsequently process to approval
from Petitioner.

2. I conclude that the effective date of Petitioner’s enrollment in the Medicare
program is February 10, 2010.

Clearly, no one disputes that Dr. Camp or “Darryl Camp, M.D., PA” should be enrolled
in Medicare. No one disputes that once enrolled Dr. Camp and “Darryl Camp M.D., PA”
should receive reimbursement for Medicare services rendered. Dr. Camp claims that he
submitted an approvable application with all the required information which was received
by Trailblazer on February 10, 2010. Petitioner therefore contends that his Medicare
enrollment should be effective as of that date and that, as a result, he should be allowed to
bill retrospectively for services provided from January 11, 2010 onwards.

Trailblazer and CMS failed to explain what information was missing from Dr. Camp’s
PECOS 855] application together with the CMS Forms 855B and 855R, as well as the
other forms comprising his February 10, 2010 enrollment packet, which Trailblazer
needed to enroll this practice. At no time did Trailblazer contend that Petitioner did not
supply any required information or the required certification statements; its only
contention is that Petitioner was not required to submit the CMS Forms 855B and 855R
and should have submitted only the 8551. All the information required on the 855B was
also provided on the resubmitted 8551. Compare CMS Ex. 1 with CMS Ex. 2.

Moreover, the face of the 855B could lead a reasonable person to believe that if a group
practice was being created, the 855B form was the correct form to so use. All the
information that Petitioner completed on the 855B form was merely copied and
completed on the 855]. And, although CMS contends otherwise, I do not find that the
PIM provisions prohibit submission of the 855B form. In fact, the PIM indicates that it
had been the custom to do so previously.’ CMS Ex. 5, at 2. Consequently, in the
absence of a well-articulated rationale for why the particular format of the 8551 form was
necessary, other than merely that this was the wrong form, when all the required data
elements were included as necessary in the original application, I consider CMS’s actions
to be elevating form over substance.

Moreover, the problems here were compounded when Trailblazer returned the
application treating it as a non-application.* This is the very kind of situation where

’ The PIM is issued by CMS to provide instructions to its contractors such as Trailblazer.
Unlike the Medicare statute and regulations, however, the PIM does not have the force
and effect of law and are not binding on me. See Fady Fayad, M.D., DAB No. 2266, at 9
n.6. (2009) (citing Massachusetts Executive Office of Health and Human Servs., DAB
No. 2218, at 12(2008)); Foxwood Springs Living Ctr., DAB No. 2294, at 8-9 (2009).
Trailblazer should have processed the application and, if necessary, requested that the
application packet be corrected with 30 days, allowing Petitioner to submit the
information. The initial application would have been processed to approval because it
was not deficient in any other way. Congress specifically directed the Secretary to
establish by regulation the procedures for actions on applications, rather than relying
merely on instruction manuals. The regulations do not provide for “returning” an
application as part of the enrollment process. The regulations authorize CMS only to
reject or deny an enrollment application. See 42 C.F.R. §§ 424.525 and 424.530. At the
very least, before CMS can reject or deny an application, it must give the provider an
opportunity to correct the application. By returning the application, Trailblazer did not
give Petitioner that opportunity. Nevertheless, within five days of the letter returning the
application, Petitioner sufficiently addressed Trailblazer’s requests well within the 30
days normally afforded a provider for submittal of corrections.”

* Trailblazer’s handling of this matter is problematic. First, the March 17 letter is
riddled with misstatements and its instructions appear inconsistent; as a result, I find this
letter inherently unreliable. The very first sentence states, “[a]n application(s) CMS 8551
and 855 R [were] received on 02/10/2010,” yet states later that the reason for the
immediate return of the application is that the applicant submitted the wrong
application—the 8551 should be submitted instead of the 855B. CMS counsel repeats
this error in the background section of his brief and does not reconcile the inconsistency
and errors. CMS Br. at 1. The March 17 letter also cites the PIM, Chapter 10, Section
3.2, but that actual section is never supplied, and I have been unable to find it. Also,
while that letter states that Trailblazer found that there was missing or incomplete
information, the letter does not provide the applicant with the 30-day opportunity to
provide that information. To this day, neither Trailblazer nor CMS has identified the
missing or incomplete information. Trailblazer also mishandled the reconsideration
request. CMS Ex. 7. It failed to address Petitioner’s contention that Trailblazer erred
when: it could have processed Petitioner’s February 10, 2010 enrollment application to
approval; it contended that Petitioner had no right to appeal the effective date; it
“returned your request for reconsideration;” and it failed to inform Petitioner of its further
appeal rights.

* Recent PIM instructions would indicate this is what Trailblazer should have done.
PIM, Chapter 10.3.1.2 (Rev. 329, Issued 3-19-10, accessible at
http://www.cms.gov/transmittals/downloads/R329PL pdf). Those instructions, which are
applicable to physicians and physician organizations, state that a contractor may deny a
provider’s application if the provider fails to furnish complete information on the
enrollment application within 30 days from the date of the contractor’s request for the
missing information and documents. That period may also be extended if the contractor
determines that the provider is actively working to resolve any outstanding issues.

I reject CMS’s allegations that Petitioner asserted equitable claims, and I do not base my
conclusions on equitable principles. I base my conclusions on the applicable regulations
which bind Trailblazer and CMS.

Thus, I conclude that Petitioner’s application, which Trailblazer received on February 10,
2010, was able to be processed to approval, thus preserving that date as Petitioner’s
enrollment effective date with a retroactive billing date to begin starting January 11,
2010.

/s/
Joseph Grow
Administrative Law Judge

